Judgment affirmed, with costs. Memorandum. We must consider the facts disclosed by the record in the light of the rule applied in McCaffrey v. State of New York (259 N. Y. 159) and Hannan v. State of New York (264 id. 429). Accordingly we hold that claimant has failed to establish a rate of wages prevailing in the localities where his work was performed and applicable to occupations in the same general category as his own, which was higher than the amount paid him by the State. (Labor Law, § 220, subd. 5, f a, b.) All concur. (The judgment dismisses a claim for difference between wages paid claimant and the prevailing rate in locality where he was employed.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ. [148 Misc. 617.] *•